Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLORADO

Civil Action No.

LISA MARIE ODIORNE,

      Plaintiff,

v.

RIVERHOUSE CHILDREN’S CENTER, INC.,

      Defendant.



                      COMPLAINT AND JURY DEMAND


      Plaintiff Lisa Marie Odiorne (“Plaintiff” or “Ms. Odiorne”), by and through her

undersigned counsel Hunter A. Swain of SWAIN LAW, LLC, submits this Complaint and

Jury Demand against Defendant Riverhouse Children’s Center, Inc. (“Defendant” or

“Riverhouse”) as follows:

                                INTRODUCTION

      1.     In this employment discrimination and workplace tort action, Plaintiff

Lisa Marie Odiorne brings claims against her former employer Riverhouse for (1)

unlawful retaliation in violation of the federal Age Discrimination in Employment Act,

29 U.S.C. § 623(d); (2) the Colorado common law tort of wrongful discharge in violation

of public policy; and (3) the Colorado common law tort of outrageous conduct.



                                          1
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 2 of 22




      2.     Riverhouse is a daycare and preschool located in Durango, Colorado.

Working parents throughout the Durango area trust Riverhouse to provide a safe and

nurturing environment for their children as young as six weeks old.

      3.     But in early 2020, Riverhouse betrayed that trust by covering up child

abuse against babies entrusted to its care.

      4.     In January 2020, Ms. Odiorne reported to Riverhouse that Serena Owen,

the Lead Teacher in Riverhouse’s “Hummingbird” classroom for children between six

months and eighteen months old, had engaged in aggressive and physically-violent

abusive behaviors toward children in the classroom.

      5.     Riverhouse responded by asking Ms. Odiorne to forget about the violence

she had observed and move on.

      6.     But Ms. Odiorne refused to ignore the abuse, and instead reported it to

the La Plata County Department of Human Services.

      7.     After conducting an on-site investigation, the Colorado Department of

Human Services substantiated Ms. Odiorne’s abuse complaints and concluded that

Riverhouse had violated the law by failing to report the abuse.

      8.     Shortly after her child abuse complaints were substantiated, Ms. Odiorne

also complained of age discrimination after Riverhouse passed her up for promotion in

favor of a less-qualified woman almost thirty years younger.

      9.     In March 2020, Riverhouse abruptly fired Ms. Odiorne in retaliation for

her child abuse and age discrimination complaints.

                                              2
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 3 of 22




      10.    Riverhouse went to extraordinary lengths to cover up the child abuse it

knew to be occurring against the children in its care. In addition to firing Ms. Odiorne

to silence her, Riverhouse lied to the parents of affected children in an attempt to shield

itself from consequences.

                            JURISDICTION AND VENUE

      11.    This action arises under the Constitution and laws of the United States of

America and the State of Colorado. Jurisdiction of this Court is invoked pursuant to 28

U.S.C. §§ 451, 1331 & 1343; and 42 U.S.C. § 1988, as amended by the Civil Rights

Attorney Fee Award Act of 1976.

      12.    This action is authorized and instituted pursuant to Section 7 of the

ADEA, 29 U.S.C. § 626(c)(1).

      13.    This action is further authorized and instituted pursuant to Section 102 of

the Civil Rights Act of 1991, 42 U.S.C. § 1981A.

      14.    This action is authorized by and instituted pursuant to the common law

of the State of Colorado.

      15.    Jurisdiction of this Court is further invoked pursuant to 28 U.S.C. § 1332

because diversity of citizenship exists among the Parties.

      16.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) and 42

U.S.C. § 2000e-5(f)(3), as all of the events giving rise to the claims asserted herein

occurred in the District of Colorado of the United States of America.



                                            3
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 4 of 22




                                      PARTIES

      17.    Plaintiff Lisa Marie Odiorne is a 49-year-old woman who, at all times

during the events described in this Complaint and Jury Demand, was a resident of the

State of Colorado.

      18.    Ms. Odiorne is currently a resident of the State of California.

      19.    Throughout her employment at Riverhouse, Ms. Odiorne was among the

class of persons protected against unlawful age discrimination and retaliation under the

ADEA, 29 U.S.C. § 621 et seq.

      20.    Defendant Riverhouse Children’s Center, Inc. is a Colorado nonprofit

corporation with its principal offices located at 742 Florida Road, Durango, CO 81301.

      21.    At all material times, Riverhouse was an “employer” within the meaning

of the ADEA, 29 U.S.C. § 630(b).

      22.    Riverhouse purposefully availed itself of the privilege of conducting

business in the State of Colorado and within the United States District for the District

of Colorado. This Complaint arises out of the Defendant’s contacts with Colorado.

      23.    Riverhouse employed Plaintiff to conduct business entirely within the

State of Colorado and the United States District for the District of Colorado.




                                           4
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 5 of 22




                            GENERAL ALLEGATIONS

In late 2019, Ms. Odiorne begins observing rough and aggressive behaviors by
Lead Teacher Serena Owen toward the babies in their classroom.

       24.   Riverhouse Children’s Center is a child development center providing

child care and early education services for children from six weeks through five years

old.

       25.   In May 2019, Riverhouse hired Ms. Odiorne as a Teacher Assistant.

       26.   In late 2019, Riverhouse employed Ms. Odiorne as a Teacher Assistant in

a classroom for children between six months and eighteen months old, which

Riverhouse called the “Hummingbird” classroom.

       27.   In late 2019, Riverhouse employed Serena Owen as the Lead Teacher in

the Hummingbird classroom.

       28.   In late 2019, Riverhouse employed Verinda Pepin as a Teacher Aide in

the Hummingbird classroom.

       29.   In late 2019, Ms. Odiorne and Pepin began to notice that Owen often

appeared to have difficulty controlling her frustration with the babies entrusted to their

care in the Hummingbird classroom.

       30.   For instance, Ms. Odiorne and Pepin observed that Owen would often

become visibly angry with babies who cried too much or resisted having their diapers

changed.




                                            5
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 6 of 22




       31.    In late 2019, Ms. Odiorne began to observe that when Owen became

frustrated, she became rough and aggressive with the babies, including grabbing them

by their arms and forcefully tossing them on changing tables.

       32.    After observing Owen’s visible frustration, on multiple occasions Ms.

Odiorne and Pepin attempted to reason with Owen by asking her why she lost her

temper so easily. Ms. Odiorne and Pepin also explained to Owen that her actions were

not showing the children the care and tenderness they deserved.

       33.    In response to Ms. Odiorne and Pepin, Owen always admitted that her

behavior was wrong and promised to be more patient and gentler with the kids.

       34.    But Owen’s aggressive behavior escalated over the following months.

In January 2020, Ms. Odiorne reports multiple incidents of child abuse by Owen.

       35.    Over time, Ms. Odiorne became concerned that that Owen’s angry

behavior may be skirting the line of child abuse, and she became increasingly concerned

for the safety of the children.

       36.    On January 16, 2020, Pepin witnessed Owen lose her temper with a child

of approximately one year old pseudonymously called “Baby One.”1

       37.    While Baby One was on the playground he began crying. Visibly upset

and losing her temper, Owen forcefully shoved a pacifier into the crying boy’s mouth.

She then held the boy’s face (with the pacifier forcefully crammed inside his mouth)


1
 Ms. Odiorne does not identify Baby One or his parents by name in this Complaint
and Jury Demand because of the child’s age and the sensitive events described herein.

                                          6
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 7 of 22




against her body so he would not spit the pacifier out. Unsurprisingly, Owen’s violent

reaction frightened and distressed the boy, making him cry harder.

      38.    Pepin immediately intervened and physically separated Baby One from

Owen.

      39.    That same afternoon, on January 16, 2020, Pepin resigned from

Riverhouse without notice. Before Pepin left Riverhouse, Pepin reported to Program

Director Colombe Girolimon that she had observed Owen’s behaviors toward the

children become increasingly aggressive over the previous months.

      40.    Girolimon responded to Pepin’s report by asking Pepin to write down a

list of Owen’s behaviors that Pepin had observed. Pepin did so.

      41.    Later in the afternoon of January 16, 2020, Ms. Odiorne met with

Girolimon and Owen to discuss Ms. Odiorne’s perspective on why Pepin had

unexpectedly resigned.

      42.    During her meeting with Girolimon and Owen, Ms. Odiorne reported the

concerning behaviors she had observed and complained that she believed Owen had

been mistreating the children in their classroom.

      43.    Specifically, Ms. Odiorne reported to Girolimon that she had observed

Owen (1) yank children by their arms “like a ragdoll,” (2) roughly toss children onto the

changing table, (3) cover babies’ mouths with her hands or force pacifiers in their

mouths in an attempt to make them be quiet; (4) punish children for crying by putting

them in the corner of the classroom alone, (5) place one 7-month-old-boy on “tummy

                                           7
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 8 of 22




time” for an excessive amount of time while he screamed and cried the entire time,

unable to lift his face off the mat; and (6) knowingly leave children alone in their cribs

for too long while they cried non-stop.

      44.    During the meeting, Owen admitted all of the behaviors described in

Paragraph 43 reported by Ms. Odiorne.

      45.    Girolimon responded by asking Ms. Odiorne a question to the effect of

“Can we just move on and start fresh tomorrow?”

      46.    Girolimon’s request violated Riverhouse’s own Child Abuse Reporting

Procedures, which impose specific and strict requirements on Riverhouse when it

receives a complaint of child abuse.

      47.    Shockingly, Girolimon neither expressed genuine concern for the children

nor indicated that Owen would be disciplined or fired for her admitted aggressive

behavior toward the children that had been reported by two separate witnesses.

      48.    Ms. Odiorne rejected Girolimon’s suggestion that she should simply

forget about Owen’s behaviors and move on as if nothing had happened.

      49.    Owen took the following week off work.

      50.    When Owen returned to work at Riverhouse during the week of January

27, 2020, Riverhouse placed her in the “Sparrow” classroom for older babies, while Ms.

Odiorne remained in the Hummingbird classroom.




                                            8
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 9 of 22




      51.     Though Ms. Odiorne is certified to be a Lead Teacher and could have

easily served in the role of Lead Teacher in Owen’s absence, Riverhouse instead chose

to bring in a temporary substitute named Kaycie Soper to fill Owen’s spot.

      52.     While Owen was still working in the Sparrow classroom, Girolimon and

Executive Director Darla Andersen followed up with Ms. Odiorne and asked her to

make a written statement documenting all of Owen’s inappropriate and aggressive

behaviors that she had observed.

      53.     Ms. Odiorne submitted the written statement as requested, and

documented in writing the incidents she had described to Colombe during their January

16 meeting.

Riverhouse begins retaliating against Ms. Odiorne for her child abuse
complaints by manufacturing performance concerns and threatening to fire her.

      54.     On February 4, 2020, Girolimon and Andersen summoned Ms. Odiorne

into the office to meet with them.

      55.     During the meeting, Girolimon and Andersen stated that the written

statement Ms. Odiorne had prepared documenting Owen’s abusive behaviors was

“threatening.” Girolimon and Andersen insinuated that Ms. Odiorne would be fired if

she and Owen could not “get along” working together in the Hummingbird classroom.

      56.     Because of the threat of termination, Ms. Odiorne understood the clear

message from Girolimon and Andersen that Riverhouse was forbidding her from

making further complaints about Owen’s behavior.


                                          9
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 10 of 22




         57.   During the February 4 meeting, Girolimon also told Ms. Odiorne that if

Ms. Odiorne saw Owen becoming rough with the children, she should just “take over”

and ask Owen to “take a break.”

         58.   During the February 4 meeting, Girolimon also asked Ms. Odiorne to sign

a document titled “Performance Planning Worksheet,” which contained a number of

goals.

         59.   During the February 4 meeting, Girolimon and Andersen told Ms.

Odiorne that she was not being disciplined.

         60.   But Riverhouse now claims that the “Performance Planning Worksheet”

document was a disciplinary write-up which provides a legitimate non-retaliatory reason

for its decision to fire Ms. Odiorne just a few weeks later in retaliation for her

complaints.

         61.   After her February 4 meeting with Girolimon, Ms. Odiorne knew that

Riverhouse was not taking her complaints seriously and that Riverhouse would allow

Owen’s behavior to continue escalating if she did not take action.

         62.   To ensure that the children in Riverhouse’s care were being protected by

someone, in early February 2020 Ms. Odiorne made a formal complaint of child abuse

to the La Plata County Department of Human Services.

         63.   Riverhouse retaliated by firing Ms. Odiorne within approximately four

weeks of her first child abuse complaint.



                                            10
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 11 of 22




Ms. Odiorne applies for the Hummingbird classroom’s Lead Teacher position,
and Girolimon instead actively seeks out and hires a 20-year-old who had not
submitted a timely application.

      64.    On February 18, 2020, Ms. Odiorne approached Girolimon and asked for

an update about Owen’s employment status at Riverhouse. Ms. Odiorne’s goal was to

determine if Riverhouse planned to take any disciplinary steps against Owen for her

abusive behaviors. Girolimon refused to give Ms. Odiorne any information.

      65.    During her February 18 conversation with Girolimon, Ms. Odiorne also

stated that she knew Kaycie Soper (the substitute Lead Teacher in the Hummingbird

classroom) was leaving Riverhouse soon to start a new job. Ms. Odiorne to Girolimon

that she wanted to be considered for promotion into the position.

      66.    Ms. Odiorne went on to explain her qualifications to Girolimon.

Specifically, Ms. Odiorne explained that, among other things, she is Lead Teacher

certified and that she had 2.5 years of experience successfully working with children in

a classroom setting. In addition, Ms. Odiorne explained that she had effectively

functioned as Lead Teacher for the previous several weeks in Owen’s absence because

she was the most experienced caretaker present in the classroom.

      67.    Girolimon responded that Ms. Odiorne would be required to interview

for the position if she wanted to be considered.

      68.    Throughout Ms. Odiorne’s employment, Riverhouse had not previously

required other current employees applying for an internal promotion to Lead Teacher

to interview for the position.

                                          11
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 12 of 22




      69.    Ms. Odiorne submitted her application for the Lead Teacher position

before the submission deadline and interviewed for the position.

      70.    Ms. Odiorne was qualified for the Hummingbird classroom Lead Teacher

position.

      71.    At the time Ms. Odiorne applied for the Hummingbird classroom Lead

Teacher position, Ms. Odiorne was 48 years old.

      72.    On February 21, 2020, Darla Andersen entered Ms. Odiorne’s classroom

and handed her a letter that the La Plata County Department of Human Services had

mailed to Riverhouse addressed to Ms. Odiorne.

      73.    The letter contained an update on the status of Ms. Odiorne’s child abuse

complaint, and stated that the agency had referred her complaint to the Colorado

Department of Human Services for further assessment.

      74.    Thus, upon information and belief, as of February 21, 2020, at the very

latest, Andersen knew that Ms. Odiorne had contacted governmental authorities about

her abuse complaints.

      75.    Riverhouse fired Ms. Odiorne less than three weeks later.

      76.    On February 27, 2020, Andersen provided Ms. Odiorne a letter stating

that Ms. Odiorne had not been selected for the Lead Teacher position. Instead,

Riverhouse selected an approximately-20-year-old employee named Lexi Dalton.




                                         12
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 13 of 22




      77.    Ms. Odiorne was puzzled to hear that Lexi had been selected for the

position because Dalton had previously told Ms. Odiorne that she was not interested

in the position and had decided not to apply.

      78.    Ms. Odiorne then asked Dalton how she had been hired. Dalton explained

to Ms. Odiorne that one day after the application deadline had passed, Girolimon had

approached her, handed her an application, and asked her to fill it out.

      79.    Soon after affirmatively seeking Dalton out and asking her to apply,

Girolimon hired Dalton.

      80.    Ms. Odiorne was understandably upset that, after having passed her over

for promotions multiple times already, Girolimon had excluded her from the position

by actively seeking out a much younger candidate who had not even timely applied.

      81.    On February 28, 2020, the Colorado Department of Human Services

(“CDHS”) conducted a site visit at Riverhouse as part of its investigation into Ms.

Odiorne’s abuse complaint.

      82.    In addition to observing the Hummingbird classroom and reviewing files,

the CDHS investigator interviewed Girolimon, Andersen, Owen, and Ms. Odiorne.

      83.    As a result of the site visit and the interviews, the CDHS investigation

concluded that Ms. Odiorne’s abuse complaint of “rough handling” was founded.

      84.    The CDHS investigation also concluded that Riverhouse had violated

Colorado law by failing to report an allegation of abuse or neglect to the appropriate

authorities within 24 hours.

                                           13
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 14 of 22




Ms. Odiorne complains of age discrimination, and Riverhouse immediately fires
her in retaliation for her child abuse and age discrimination complaints.

      85.    The Monday after the site visit by CDHS, on March 2, 2020, Ms. Odiorne

made a complaint of age discrimination to Andersen.

      86.    Specifically, Ms. Odiorne complained to Andersen that Riverhouse had

discriminated against her by excluding her from the vacant Lead Teacher position in

favor of a less-qualified 20-year-old employee.

      87.    As part of her age discrimination complaint, Ms. Odiorne explained that

not only had Riverhouse departed from its usual practices by requiring formal

applications from current employees, but also Girolimon had actively solicited Dalton

to apply for the job after the application deadline had passed.

      88.    While making her discrimination complaint to Andersen, Ms. Odiorne

requested a copy of her personnel file.

      89.    Within days of Ms. Odiorne’s age discrimination complaint, Riverhouse

fired Ms. Odiorne in retaliation for her reports of child abuse and her complaint of

discrimination.

      90.    On March 11, 2020, Darla Andersen called Ms. Odiorne to the office at

the end of the day. Andersen started the meeting by indicating that she had compiled a

copy of Ms. Odiorne’s personnel file, as Ms. Odiorne had requested.

      91.    Andersen then said words to the effect of “this is just not working out”

and fired Ms. Odiorne.


                                           14
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 15 of 22




      92.    Two days later, on March 13, 2020, Ms. Odiorne went to Riverhouse to

pick up her final paycheck.

      93.    While meeting with Andersen and Girolimon, Ms. Odiorne asked for

details about why she had been terminated. They responded that she had been

terminated because she had received three disciplinary write-ups, which they claimed

automatically results in termination under Riverhouse policy.

      94.    Ms. Odiorne objected that the personnel file Andersen had given her

contained only one disciplinary write-up, which she had received in September of 2019.

      95.    They responded that Riverhouse considered the “Performance Planning

Worksheet” Girolimon had given her in February 2020 to be a disciplinary write-up.

They also claimed that Ms. Odiorne had also been written up on March 11, the day of

her termination. According to Riverhouse, Ms. Odiorne had been disciplined on the

day of her termination because one of the children in her classroom had picked up a

bottle that belonged to another child.

      96.    Andersen and Girolimon also claimed that Ms. Odiorne had been

disciplined because one of the children in her classroom had been seen in a photograph

handling a spray bottle of bleach months earlier.

      97.    Both Owen and Pepin had been present in the classroom while the child

picked up a bottle of bleach. Upon information and belief neither was disciplined.

      98.    But Riverhouse did not inform Ms. Odiorne about two of her three

instances of supposed discipline until after her termination.

                                           15
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 16 of 22




      99.    Ms. Odiorne was not genuinely terminated for legitimate reasons,

performance-related or otherwise. Rather, Riverhouse unlawfully retaliated against Ms.

Odiorne.

      100. Riverhouse began manufacturing false and pretextual performance issues

to justify its retaliatory termination of Ms. Odiorne in early 2020 just after her first

complaint of child abuse in Riverhouse’s Hummingbird classroom.

      101. Riverhouse fired Ms. Odiorne in retaliation for her complaints of child

abuse and age discrimination.

In addition to firing Ms. Odiorne, Riverhouse went to extraordinary lengths to
protect itself and Owen from consequences, including by lying to the parents of
children victimized by Owen.

      102. But Serena Owen – who was the subject of multiple child abuse

complaints substantiated by a governmental investigation – continued to work at

Riverhouse until she voluntarily left Riverhouse to accept a job at Florida Mesa

Elementary School within the Durango School District 9-R.

      103. In addition to protecting an employee who Riverhouse knew to have

engaged in child abuse against the babies in her care, Riverhouse actively misled the

parents of Owen’s victims to conceal her abuse and protect itself from consequences.

      104. For instance, in or about February 2020, Girolimon and Erin Dale

(President of Riverhouse’s Board of Directors) contacted the parents of Baby One and

asked them to come to Riverhouse for a meeting.



                                          16
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 17 of 22




       105. In the meeting, Girolimon and Dale told Baby One’s parents that

Riverhouse was experiencing “personnel issues” in the Hummingbird classroom, and

that Riverhouse was in the process of “letting go” a “disgruntled employee” (i.e. firing

Ms. Odiorne).

       106. Girolimon and Dale vaguely told Baby One’s parents that the “disgruntled

employee” had made complaints about goings-on in the Hummingbird classroom, and

that they had informed all the parents of affected children.

       107. Girolimon and Dale falsely insinuated to Baby One’s parents that Ms.

Odiorne’s child abuse complaints had been unfounded.

       108. Girolimon and Dale refused to tell Baby One’s parents any specifics about

the complaints made by Ms. Odiorne, and did not inform Baby One’s parents that their

child was the victim of at least one of Owen’s fits of anger.

       109. As part of Riverhouse’s efforts to conceal Owen’s abuse and protect her

and Riverhouse from consequences, Girolimon and Dale lied to the parents of a then-

non-verbal baby victimized by Owen.

                            FIRST CLAIM FOR RELIEF
              (Retaliation in Violation of the ADEA, 29 U.S.C. § 623(d))

       110. Plaintiff incorporates all allegations in this Complaint and Jury Demand

into this First Claim for Relief.

       111. Plaintiff engaged in protected activity under the ADEA on March 2, 2020

by complaining to Riverhouse Executive Director Darla Anderson that Riverhouse had


                                           17
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 18 of 22




discriminated against her in the hiring process for the Hummingbird classroom Lead

Teacher position.

      112. Riverhouse knew that Plaintiff had engaged in protected activity under the

ADEA by complaining of age discrimination.

      113. In retaliation for Plaintiff’s exercise of her federally-protected right to

make a good-faith complaint of age discrimination, Riverhouse terminated Plaintiff

from her employment.

      114. Defendant’s unlawful acts toward Plaintiff have caused and continue to

cause Plaintiff damages, injuries, pain and suffering, inconvenience, emotional distress,

impairment of quality of life, past and future economic losses, including loss of earnings

and loss of earning capacity, and other damages and expenses.

                         SECOND CLAIM FOR RELIEF
                    (Wrongful Discharge in Violation of Public Policy)

      115. Plaintiff incorporates all allegations in this Complaint and Jury Demand

into this Second Claim for Relief.

      116. On January 16, 2020, Defendant instructed Plaintiff to “move on and start

fresh tomorrow” after Plaintiff reported child abuse she had observed which was

committed by Serena Owen at Riverhouse.

      117. Complying with Defendant’s instruction to “move on and start fresh”

would have caused Plaintiff to violate C.R.S. § 19-3-304, which mandates certain entities

and individuals to report known or suspected child abuse to governmental authorities.


                                           18
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 19 of 22




       118. Rather than violate C.R.S. § 19-3-304, as instructed by Defendant, Plaintiff

made a formal report of child abuse at Riverhouse to the La Plata County Department

of Human Services.

       119. Defendant was aware or reasonably should have been aware that

Plaintiff’s refusal to “move and start fresh” after her report of child abuse was based

on Plaintiff’s reasonable belief that the action ordered was illegal, contrary to clearly

expressed statutory policy relating to Plaintiff’s duty as a citizen, or violative of

Plaintiff’s legal right or privilege as a worker.

       120. Defendant was aware or reasonably should have been aware that Plaintiff

exercised an important job-related privilege or right by reporting child abuse at

Riverhouse, both internally and to governmental authorities.

       121. Defendant retaliated against Ms. Odiorne for refusing to violate C.R.S. §

19-3-304 by passing her up for a promotion, disciplining her, and terminating her

employment.

       122. Defendant retaliated against Ms. Odiorne for reporting child abuse at

Riverhouse to governmental authorities by passing her up for a promotion, disciplining

her, and terminating her employment.

       123. Defendant’s conduct violated the public policy of the State of Colorado.

       124. Defendant’s conduct was willful and wanton and attended by

circumstances of malice and reckless disregard for the rights of Ms. Odiorne.



                                              19
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 20 of 22




         125. Defendant’s unlawful acts toward Plaintiff have caused and continue to

cause Plaintiff damages and injuries, including pain and suffering, inconvenience,

emotional distress, humiliation, embarrassment, impairment of quality of life, past and

future economic losses, including loss of earnings and loss of earning capacity, and

other losses.

                              THIRD CLAIM FOR RELIEF
                                  (Outrageous Conduct)

         126. Plaintiff incorporates all allegations in this Complaint and Jury Demand

into this Third Claim for Relief.

         127. Defendant engaged in extreme and outrageous conduct, as described

above.

         128. Defendant engaged in such conduct recklessly or with the intent of

causing Plaintiff severe emotional distress.

         129. Defendant’s conduct caused Plaintiff severe emotional distress.

         130. Defendant was in a position of power or authority over the Plaintiff

because Defendant was Plaintiff’s employer.

         131. As direct and proximate result of Defendant’s extreme and outrageous

conduct, Plaintiff suffered damages and injuries, including pain and suffering,

inconvenience, emotional distress, humiliation, embarrassment, impairment of quality

of life, past and future economic losses, including loss of earnings and loss of earning

capacity, and other losses.


                                           20
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 21 of 22




                                PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests:

      1.     That this Court assume jurisdiction;

      2.     That this Court enter judgment in Plaintiff’s favor and against

Defendant;

      3.     That this Court declare the actions of Defendant described in this

Complaint and Jury Demand to be in violation of the Age Discrimination in

Employment Act;

      5.     That this Court declare the actions of Defendant described in this

Complaint and Jury Demand to be in violation of the public policy and the common

law of the State of Colorado.

      5.     That this Court award Plaintiff all appropriate relief at law and equity,

including but not limited to back pay with pre-judgment interest, front pay, a gross-up

adjustment for taxes and any subrogation interests and all other make whole relief,

including all available consequential/compensatory/liquidated damages;

      6.     That this Court grant compensatory and consequential damages against

Defendant, including but not limited to damages for emotional distress, humiliation,

embarrassment, loss of income and enjoyment of life, and other pain and suffering on

all claims by law in the amount to be determined at trial against the Defendant, as

allowed by law;

      7.     That this Court grant exemplary and/or punitive damages as allowed by

                                          21
Case 1:21-cv-01399-SKC Document 1 Filed 05/24/21 USDC Colorado Page 22 of 22




law.

       8.     That this Court award Plaintiff her attorney fees and costs of this action,

including expert witness fees, on all claims allowed by law;

       9.     That this Court award pre-judgment and post-judgment interest at the

highest lawful rate; and

       10.    That this Court award such additional or alternative relief as may be just,

proper and equitable.

                               JURY TRIAL DEMAND

       Plaintiff respectfully demands a trial by jury on all issues so triable.



Respectfully submitted this 25th day of May, 2021 by:

                                           SWAIN LAW, LLC


                                           /s/ Hunter A. Swain
                                           Hunter A. Swain
                                           1490 North Lafayette Street, Suite 303
                                           Denver, CO 80218
                                           Tel: (720) 815-5281
                                           Email: hunter@swainemploymentlaw.com

                                           Attorney for Plaintiff


Plaintiff’s Address:        Lisa Marie Odiorne
                            8199 North Lake Boulevard, #3
                            Kings Beach, CA 96143




                                             22
